DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US Pat. No. D521,926).
Regarding claim 1, Matsumura teaches a design for a tire tread (title) (official notice is taken that using a tread pattern on a tire improves the handling of the tire, and thus it would have been obvious to one of ordinary skill in the art to use the design as taught by Matsumura on a pneumatic tire in order to improve the handling of the tire and it would have been obvious to create a motorcycle tire because the design shape of the tire is for a sidewall running tire such as a motorcycle or bicycle – see figures 1-4) (for off-road is an intended use which does not further limit the claim) comprising a tread comprising a bottom surface and connected bodies, the connected bodies comprising blocks and tie-bars protruding from the bottom surface with a height smaller than that of the blocks so as to connect the blocks with each other, the block connected bodies comprising a first connected body whose blocks and tie-bars are arranged so as to surround the bottom surface at least partially, the first connected body comprising a first end block located on a first end of the first connected body with an entire region of a ground contact surface of the first end block in on one side with respect to the equator and a second end block located on a second end of the first connected body with an entire region of a ground contact surface of the second end block on the other side of the equator, the first and second end blocks being adjacent with one another (broadest reasonable interpretation of adjacent is near, or next to, and it is noted that there is a direct path between the claimed first and second end block), and no tie-bar connecting the first and second end block, and intermediate blocks comprising a third intermediate block on the equator (figure 4 – see 3rd set of blocks from the bottom).
Regarding claim 2, Matsumura teaches that the first connected body is bent in a U-shaped manner (figure 4).
Regarding claim 4, the tread portion can arbitrarily have a designated rotation direction. Given that the tire can be rotated in either direction, for one of the rotational directions the first and second end blocks are necessarily arranged in the rearward direction.
Regarding claim 6, Matsumura teaches that the intermediate blocks comprise a first intermediate block adjacent to the first end block through one of the tie bars, a second intermediate block adjacent to the second end block through one of the tie bars, and a third intermediate block located between the first and second intermediate block (figure 4).
Regarding claim 7, Matsumura teaches that the third intermediate block is a plain block whose ground contact surface has no grooves (figure 4).
Regarding claim 8, Matsumura teaches that the first and second end blocks, and the first and second intermediate blocks are provided with a groove (figure 4).
Regarding claim 21, Matsumura teaches that the first and second end blocks are arranged on one side in the circumferential direction of the first connected body, and the third intermediate block is arranged on the other side in the circumferential direction of the first connected body (figure 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura as applied to claim 4 above, and further in view of Hikita II (US Pub. No. 2012/0018067).
Regarding claim 5, Matsumura teaches first and second tie bars as claimed (figure 4), but does not specifically disclose that the first and second tie bars reduce in width continuously toward rearwardly in the rotation direction. Hikita II teaches providing shoulder tie bars which increase in width toward the intended tire rotational direction (i.e., the tie bars decrease in width rearwardly in the rotation direction) (paragraph [0089]). Accordingly, it would have been obvious to one of ordinary skill in the art to decrease the width of the tie bars rearwardly in the rotation direction as taught by Hikita II in the tire of Matsumura in order to increase the circumferential rigidity of the blocks thereby improve the traction performance during cornering (see Hikita II at paragraph [0089]).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura as applied to claim 1 above, and further in view of Sueishi (US Pat. No. D579,406).
Regarding claim 9, Matsumura does not specifically disclose a second connected body whose blocks and tie bars define a closed area. Sueishi teaches a connected body whose blocks and tie bars define a closed area, in addition to other connected bodies (figures 2 and 4). It would have been obvious to one of ordinary skill in the art to use a closed area connected body as taught by Sueishi in the tire of Matsumura as a known connected body for use in a motorcycle tire with the predictable result of having a functional tread pattern.
Regarding claim 10, Sueishi teaches that the closed connected body has five blocks (figure 4).
Regarding claim 11, Sueishi teaches that the closed connected body crosses the equator (figure 4).
Regarding claim 12, Sueishi teaches that the closed connected body comprises two first blocks between which the equator is located, and a tie bar connecting the two first blocks (figure 4).
Regarding claim 13, Sueishi teaches that the closed connected body comprises two second blocks on a first side in a circumferential direction and axially outward from the first blocks, and sixth tie bars connecting the second blocks and first blocks (figure 4).

Allowable Subject Matter
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 22, Matsumura teaches a first intermediate block being adjacent to and connected to the first end block via one of the tie bars, but does not teach or suggest that a center of figure of the first intermediate block is located outwardly in the axial direction with respect to a center of figure of the ground contact surface of the first end block, and there is no teaching, suggestion, or motivation in the prior art of record to modify Matsumura in such a manner. Claims 23-24 are allowable for depending upon claim 22. Regarding claim 25, Matsumura teaches a second intermediate block being adjacent to and connected to the second end block via one of the tie bars, but does not teach or suggest that a center of figure of the second intermediate block is located outwardly in the axial direction with respect to a center of figure of the ground contact surface of the second end block, and there is no teaching, suggestion, or motivation in the prior art of record to modify Matsumura in such a manner. Claims 26-27 are allowable for depending upon claim 25. Regarding claim 28, Matsumura does not teach or suggest that a length W1 in the axial direction of the first connected body is in a range of from 0.45 to 0.65 times a tread development width, and a length W2 in the circumferential direction of the first connected body is in a range of from 0.90 to 1.00 times the length W1, and there is no teaching, suggestion, or motivation in the prior art of record to modify Matsumura in such a manner.

Response to Arguments
Applicant’s amendments and arguments with respect to the prior art rejection of the previously pending claims over Hikita and Larregain have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Matsumura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 30, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 1, 2022